Citation Nr: 0844817	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for sclerotic 
neck condition (C6 vertebra), evaluated as 10 percent 
disabling.  

2.  Entitlement to a higher initial evaluation for lumbar 
spine degenerative joint disease, evaluated as 10 percent 
disabling.  

3.  Entitlement to a higher initial evaluation for migraine 
headaches, evaluated as 10 percent disabling.  

4.  Entitlement to a higher initial evaluation for eczema, 
evaluated as noncompensable.  

5.  Entitlement to a higher initial evaluation for major 
depression, evaluated as 30 percent disabling.  

6.  Entitlement to service connection for bilateral 
patellofemoral pain.

7.  Entitlement to service connection for bilateral hallux 
valgus pain with bunionectomy.

8.  Entitlement to service connection for bilateral arm 
numbness.

9.  Entitlement to service connection for herpes.

10.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to January 
1986 and from August 1988 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The issue of a higher initial rating for major depression and 
the service connection claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's forward flexion of her cervical spine is 
greater than 15 degrees, her combined motion of her cervical 
spine is greater than 170 degrees, and she does not have an 
abnormal gait or abnormal spinal contour.  

2.  The veteran's forward flexion of her thoracolumbar spine 
is limited to 30 degrees.  She does not have ankylosis of her 
lumbar spine.  She does not have intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

3.  The veteran has migraine headaches with characteristic 
prostrating attacks averaging at least once a month over the 
last several months.  She does not have very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

4.  The veteran does not have eczema affecting 5 to 20 
percent of her entire body or 5 to 20 percent of exposed 
areas, and there is no required intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a sclerotic neck condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for a 40 percent rating, but not higher, for 
lumbar spine degenerative joint disease are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2008).

3.  The criteria for a 30 percent rating, but not higher, for 
migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

4.  The criteria for a compensable disability rating for 
eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

Here, the duty to notify was satisfied through a June 2004 
letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Regardless, Courts have held that once service connection is 
granted and the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial 
to the claimant.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Goodwin v. Peake, 22 Vet App 128 (2008).  
Therefore, the VCAA does not require any additional notice 
with regard to the veteran's claims for higher initial 
ratings.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records 
and examined the veteran for each claim being decided.  No 
post-service treatment has been indicated for the 
disabilities at issue.  VA has satisfied its assistance 
duties.

Higher ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2008), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disabilities have not significantly 
changed and that uniform ratings are warranted.

Neck and lumbar spine

The veteran's neck disorder is rated as 10 percent disabling 
under Diagnostic Code 5237 and her lumbar spine disorder is 
rated at 10 percent under Diagnostic Code 5243.  Diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Intervertebral disc syndrome (IVDS) is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, depending on the number of 
incapacitating episodes a person has had in the past 12 
months.  With a total duration of at least 6 weeks during the 
past 12 months, a 60 percent rating is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

To obtain a 20 percent rating for the veteran's cervical 
spine disability, the evidence would have to show forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
her cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  These are not shown.  
Instead, on VA examination in July 2004, the veteran flexed 
her cervical spine to 40 degrees.  Extension was to 10 
degrees, lateral flexion was to 40 degrees, bilaterally, and 
rotation was to 70 degrees bilaterally (combined 270 
degrees).  While the veteran had spasm on repeated activity 
particularly affecting extension, she walked normally, her 
neck had a normal shape, and there was no scoliosis or 
kyphosis.  The provisions of 38 C.F.R. §§ 4.40, 4.45 do not 
provide for a higher rating.  The evidence does not show that 
motion causes fatigability, incoordination, or any other 
limitation of function beyond that already reflected by the 
10 percent rating.  Even if extension was reduced to 0 
degrees due to spasm, combined range of motion of the 
veteran's cervical spine would be greater than 170 degrees.  

To obtain a 40 percent rating for the veteran's lumbar spine 
disability, the evidence would have to show forward flexion 
of the thoracolumbar spine limited to 30 degrees or less.  On 
VA examination in July 2004, lumbar spine flexion was to 30 
degrees.  Accordingly, the criteria for a 40 percent rating 
under the General Formula are met.  However, the criteria for 
a rating higher than 40 percent are not met.  The veteran 
does not have or nearly approximate ankylosis of her entire 
thoracolumbar spine, including when 38 C.F.R. §§ 4.40, 4.45 
are considered.  Instead, she had flexion to 30 degrees, 
extension to 10 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 60 degrees bilaterally.  
Repetitive activity made flexion worse and caused increased 
spasm; however, there was no evidence of ankylosis.  

Further, a higher rating than 40 percent is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  That formula would permit 
a 60 percent rating when there is intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  
Intervertebral disc syndrome is not currently diagnosed and 
no incapacitating episodes have been reported.  Additionally, 
on VA examination in July 2004, the veteran's straight leg 
raising was to 70 degrees bilaterally, she had no sciatica, 
and deep tendon reflexes were present.  Reflexes were 2+ in 
the knees and 1+ in the ankles.  Plantars were flexor and 
sensation was intact.  In light of the above, an initial 40 
percent rating, but not higher, should be assigned for lumbar 
spine degenerative joint disease.  

Migraine

The veteran's headaches are rated at 10 percent under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic 
Code 8100, migraines with characteristic prostrating attacks 
averaging 1 in 2 months over the last several months warrant 
a 10 percent rating.  Migraines with characteristic 
prostrating attacks occurring on average once a month over 
the last several months warrant a 30 percent rating.  
Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  

On VA examination in July 2004, the veteran reported that her 
headaches are debilitating, causing her to have to lie down.  
The pain is a 10/10.  When treated with Midrin, they may only 
last 3 or 4 hours, but untreated, they last sometimes more 
than 24 hours.  She stated that her headaches are present 
about 7 days out of every month.  Aggravating factors include 
any activity.  Alleviating factors include a warm washcloth 
to the eyes.  The examiner felt that her headaches, when 
present, are rather debilitating.  

In light of the evidence, the Board finds that a 30 percent 
rating is warranted for the veteran's migraine headaches.  
The veteran's symptomatology more nearly approximates the 
criteria for a 30 percent rating.  The veteran's headaches 
are debilitating and cause her to lie down, and she has them 
about 7 days a month.  However, the criteria for a 50 percent 
rating are not met.  The veteran does not have very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  She herself has indicated 
that when she takes Midrin, they last only 3-4 hours and that 
taking a prophylactic medication has helped her headaches in 
terms of frequency.  She is also employed as a receptionist 
in an attorney's office.  



Eczema

The veteran's eczema is currently rated as noncompensable 
under Diagnostic Code 7816.  Under Diagnostic Code 7806, 
dermatitis or eczema is assigned a noncompensable rating 
where the condition affects less than 5 percent of the entire 
body, or less than 5 percent of the exposed area affected, 
and no more than topical therapy has been required during a 
twelve month period.  A 10 percent rating is assigned where 
the condition affects 5 to 20 percent of the entire body, or 
5 to 20 percent of the exposed areas affected, or required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is for a total duration of less 
than six weeks during a twelve month period.  A higher rating 
is assigned where a greater percentage of area is affected by 
the condition or the need for systemic therapy is longer in 
duration.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

On VA examination in July 2004, the veteran indicated that 
during service, a doctor had diagnosed her with eczema and 
put her on skin moisturizers and told her to avoid the sun.  
With that treatment, she had had marked improvement in her 
rash, and during her interview on the day of examination, she 
had no noticeable scaly patches of skin.  She complained of 
dry skin along her legs, but this was not typical of her 
baseline eczematous rash.  The examination revealed no rash 
over her face or hands.  She had dry skin on her lower 
extremities, but no distinctive rash was appreciated.  The 
impression was eczematous rash well controlled with 
moisturizer.  The examiner stated that it was not causing any 
limitation or debilitating features.  

Since the veteran's eczema does not affect 5 to 20 percent of 
her entire body, or 5 to 20 percent of her exposed areas, and 
there is no required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs, a 
compensable rating is not warranted.  There were no findings 
of an eczematous rash on VA examination.  The Board has 
reviewed the rating schedule and finds that no other 
Diagnostic Codes are more favorable for any of the 
disabilities at issue.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc).



Conclusion

The Board notes that there have not been frequent periods of 
hospitalization for any of the disabilities at issue, nor is 
marked interference with employment claimed or shown.  
Accordingly, referral of the claims for extraschedular 
ratings under 38 C.F.R. § 3.321 is not warranted.

The preponderance of the evidence is against higher ratings 
than indicated above and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

A higher initial rating for sclerotic neck condition (C-6 
vertebra) is denied.

A 40 percent initial rating for lumbar spine degenerative 
joint disease is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A 30 percent initial rating for migraine headaches is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A higher initial rating for eczema is denied.


REMAND

Higher rating for major depression 

On VA examination in July 2004, the veteran stated that she 
started seeing a doctor at Brook Army Medical Center in Texas 
in July 2003 for her psychiatric problems.  She stated that 
she had an appointment with him in August 2004.  All records 
of psychiatric treatment the veteran has received from the 
Brook Army Medical Center since May 2004 should be obtained 
and considered.  VA has a duty to obtain all records in the 
possession of the federal government.  38 C.F.R. § 3.159.

As the case must be remanded for the foregoing reason, the 
veteran should also be afforded a current VA psychiatric 
examination.

Service connection claims

Service medical records dated in March and April 2004 were 
received in February 2007 and were associated with the claims 
folder without being considered by the RO in conjunction with 
the veteran's service connection claims.  These claims must 
be remanded to the RO to have the RO consider the recently 
received service medical records in the first instance and 
issue the veteran a supplemental statement of the case if its 
action remains adverse to the veteran.  38 C.F.R. §§ 19.9, 
19.31 (2008). 

The veteran should also be afforded additional VA 
examinations on remand, in order to obtain medical opinions 
concerning her claims.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
medical care providers that have 
treated her for depression, foot 
problems, arm numbness, herpes, and 
gastrointestinal problems since her 
separation from service.  Make 
arrangements to obtain all records that 
she adequately identifies.  

2.  All records of treatment the 
veteran has received from the Brook 
Army Medical Center since May 2004 
should be obtained.  

3.  Thereafter, schedule the veteran 
for a VA psychiatric examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
requested examination.  All necessary 
tests should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
her service-connected major depression.  
The examiner must conduct a detailed 
mental status examination and address 
his or her findings in the context of 
the veteran's work history. The 
examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's major depression 
consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is 
not possible to assign a GAF score on 
the basis of the veteran's major 
depression alone, the examiner is asked 
to so state.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Schedule the veteran for VA 
orthopedic, neurological, 
gastrointestinal, and gynecological 
examinations.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiners in conjunction with the 
requested examinations.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.

The orthopedic examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a 50 percent 
or greater probability) that any 
current knee or foot disorder had its 
onset during the veteran's military 
service or is related to any in-service 
event, disease, or injury.

The gynecological examiner should 
provide an opinion as to whether it is 
at least as likely as not (that is, a 
50 percent or greater probability) that 
any current herpes had its onset during 
the veteran's military service or is 
related to any in-service event, 
disease, or injury.

The gastrointestinal examiner should 
provide an opinion as to whether it is 
at least as likely as not (that is, a 
50 percent or greater probability) that 
any current gastrointestinal disorder 
had its onset during the veteran's 
military service or is related to any 
in-service event, disease, or injury.

The neurological examiner should 
provide an opinion as to whether it is 
at least as likely as not (that is, a 
50 percent or greater probability) that 
any current neurological disorder of 
the upper extremities (i.e., carpal 
tunnel syndrome, etc.) had its onset 
during the veteran's military service 
or is related to any in-service event, 
disease, or injury.

The examiners must provide 
comprehensive reports including 
complete rationales for all conclusions 
reached.

5.  Finally, readjudicate the veteran's 
pending claims.  If the benefits sought 
on appeal remain denied, the veteran 
and her representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


